DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the response filed on July 04, 2022, which has been entered in the file. 

Allowable Subject Matter
Claims 1, 3-8, 10-17, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of prior art teaches an antenna and visual display apparatus comprising a visual display layer exterior and adjacent to the antenna feed layer, the visual display layer comprising an array of light emitting diodes and control elements coupled thereto for operating the light emitting diodes to provide a visual display, the visual display layer further comprising an array of apertures formed by omitting a subset of the array of light emitting diodes in an otherwise regular array and having sizing and spacing configured, according to an operating wavelength of the antenna array, to couple with respective ones of the antenna feeds to facilitate transmission of antenna signals for the antenna array; an optically transparent substrate exterior and adjacent to the visual display layer; and an array of primary radiating antenna elements located between the antenna feed layer and the substrate as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2887